DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 are pending and presented for examination.

Response to Arguments
Applicant’s amendments have overcome the previous 35 U.S.C. 112(b) rejections.
Applicant's arguments filed 3/15/2022, with respect to the prior art rejections, have been fully considered but they are not persuasive. The applicant argues that Manabu does not disclose the claimed clear coat paint composition of claim 1. Applicant submits that the difference between Manabu and the present claims is that films prepared according to Manabu had poorer properties than films prepared with the claimed clear coat paint composition. However, the Examiner notes that the claims do not require the composition to have a particular property. Rather, the claims only require a particular composition of elements. Furthermore, as noted in the rejection below, Manabu discloses each element. Therefore, the Examiner maintains that Manabu anticipates the claims. If there is a specific type of polymer, resin or antioxidant that yields improved properties over Manabu’s compositions as argued by applicant that element must be claimed to overcome the prior art of record.
The applicant also argues that Manabu does not anticipate the claims because none of the examples utilize bis-(2-methyl-4-(3-n-alkylthiopropionyloxy)-5-t-butyl phenyl sulfide. However, the Examiner maintains that one would readily have envisaged the use of this particular antioxidant, particularly, given that Manabu specifically teaches that this antioxidant may be used in their compositions. Therefore, the Examiner maintains that Manabu anticipates the claims.
Next, applicant argues that the claimed clear coat paint composition has unexpected benefits by using an antioxidant having a phenyl group and a sulfide bond. However, as Manabu anticipates the claims this argument is moot. In the event that the claims are only obvious over Manabu this evidence would be considered in the future.
Finally, applicant argues that one would not have been motivated to modify the clear coating of Kobayashi with Manabu and then selecting a specific antioxidant to achieve the present claims. However, the Examiner disagrees and maintains the rejections as presented below. In particular, both Kobayashi and Manabu are directed at clearcoats for automobiles and one would have been motivated to substitute Manabu’s clear coat including an antioxidant for Kobayashi’s as this modification would provide a clear coat including an antioxidant that will provide improved durability, and provide excellent acid rain resistance, mar resistance, yellow resistance and appearance (see Manabu at abstract).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabu et al. (EP 0789064).

	Regarding claims 1 and 2, Manabu teaches a composition (abstract) for use as a clearcoat (middle of page 13) for automobiles (Field of Invention, page 2) that comprises: a polycarboxylic acid polymer (which is a carboxy-containing polymer, see abstract and page 3, lines 34-44); a polyepoxide (abstract) which is an epoxy-containing acrylic resin (abstract and page 5, lines 35-43); and 0.1-10 wt% of an antioxidant based on the solids content of the composition (abstract), where the antioxidant can be bis-(2-methyl-4-(3-n-alkyl thiopropionyloxy)-5-t-butyl phenyl) sulfide (page 7, line 51, note this is a compound which includes both a phenyl group and a sulfide bond). Manabu teaches all the critical limitations of claims 1 and 2; therefore, Manabu anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP2003-334488, of which reference is made to the English translation provided by applicants) in view of Manabu.

	Regarding claims 3-6, Kobayashi teaches a multilayer coating method (see Overview section) for automobiles (0018) comprising: applying an aqueous base coat paint (B) to a substrate (see Overview section and 0071), wherein the aqueous base coat paint composition preferably includes dimethylethanolamine (Overview section, 0005-0006 and 0072, which is a tertiary amine compound) to form an uncured base coat film; applying a clear coat paint composition based on an acid/epoxy clear coating material to the uncured base coat paint film to form a clear coat film (see Overview Section and 0073); and heating both films simultaneously to cure the films (Overview and 0011). Kobayashi teaches the clear coat paint composition comprising: a carboxy-containing polymer (0054 and 0073); and an epoxy containing acrylic resin (0059 and 0073). Kobayashi fails to teach the clear coat composition including an antioxidant having a phenyl group and sulfide bond in an amount as claimed.
	However, Manabu teaches a top coating composition for automobiles (Field of Invention, page 2), which can be used use as a clearcoat (middle of page 13) that comprises: a polycarboxylic acid polymer (which is a carboxy-containing polymer, see abstract and page 3, lines 34-44); a polyepoxide (abstract) which is an epoxy-containing acrylic resin (abstract and page 5, lines 35-43); and 0.1-10 wt% of an antioxidant based on the solids content of the composition (abstract), where the antioxidant can be bis-(2-methyl-4-(3-n-alkyl thiopropionyloxy)-5-t-butyl phenyl) sulfide (page 7, line 51, note this is a compound which includes both a phenyl group and a sulfide bond). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either substitute Manabu’s clear coat composition for Kobayashi’s or alternatively simply add Manabu’s antioxidant to Kobayashi’s clear coat composition. One would have been motivated to make this modification as a clear coat including an antioxidant will provide improved durability, and provide excellent acid rain resistance, mar resistance, yellow resistance and appearance (see Manabu at abstract).

3.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabu in view of Weber (U.S. PGPUB No. 2009/0297724) as evidenced by BASF (Technical Data Sheet for Irganox 1035).

	Regarding claims 7 and 8, Manabu teaches all the limitations of claims 1 and 2 (see above), but fails to teach the antioxidant being a chemical as listed in claims 7 and 8. However, Weber teaches incorporating the antioxidant Irganox 1035 (Example 5, 0047) into a clear coat composition for automobile applications (0007 and Figure 1). Furthermore, BASF provides evidence that Irganox 1035 is 2,2’-thiodiethylbis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Manabu’s composition by substituting Irganox 1035 for Manabu’s antioxidant. One would have been motivated to make this modification as one could have substituted one antioxidant suitable for automobile clear coating applications for another antioxidant with a reasonable expectation of success (as both would be expected to provide similar stabilizing properties to the compositions), and the predictable result of providing a clear coat composition.

Conclusion
	Claims 1-8 are pending.
	Claims 1-8 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 10, 2022Primary Examiner, Art Unit 1717